NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



LUMETRIOUS DEANDRE                        )
DUPREE, a/k/a LUMBERFIOUS                 )
ARNOLD, DOC #133022,                      )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D18-4721
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 13, 2019.

Appeal from the Circuit Court for
Pinellas County; Frank Quesada, Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia Richards,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


KHOUZAM, C.J., and ROTHSTEIN-YOUAKIM and SMITH, JJ., Concur.